DETAILED ACTION
Examiner’s Statement of Reason for Allowance
Claims 21-44 are allowed.
The following is an examiner's statement of reasons for allowance:
the prior art of records teaches various acoustic waveguides, for example Marion (US 2,089,391), Herr et al. (WO 02056293), Bridge (US 9,894,433), Bisset et al. (US 9,479,861), Chick (US 9,049,517), Spillmann et al. (US 2016/0212523), Donarski (US 2014/0270308), Hughes (US 2014/0262600), Grant et al. (US 2008/0144873), Rosen et al. (US 2005/0111673), Danley et al. (US 2002/0106097), Peace (US 10,356,512), Waller (US 8,515,102), and Adamson (US 6,343,133). However, the prior art of record fails to show “a second mounting portion spaced apart from the first mounting portion and that connects to the second mounting location in a second orientation not parallel with the first orientation; a first plurality of sound channels coupled to a front portion of the acoustic waveguide and to the first mounting portion, wherein the first plurality of sound channels are configured to carry the first sound signals from the first driver to the front portion of the acoustic waveguide; and a second plurality of sound channels coupled to the front portion and to the second mounting portion, wherein the second plurality of sound channels are isolated from the first plurality of sound channels and are configured to carry the second sound signals from the second driver to the front portion of the acoustic waveguide, wherein the first and second sound signals exit the waveguide through the front portion of the acoustic waveguide,” as required by claim 21, “a second mounting portion spaced apart from the first mounting portion and connected to the second mounting location a second orientation different than the first orientation; a first plurality of sound channels coupled to the first mounting portion and configured to carry the first sound signals away from the first driver; and a second plurality of sound channels coupled to the second mounting portion and configured to carry the second sound signals away from the second driver, wherein the second plurality sound channels are isolated from the first plurality of sound channels,” as required by claim 32, and “forming a second mounting portion spaced apart from the first mounting portion and configured to connect to the second mounting location in a second orientation not parallel with the first orientation; and forming a body portion coupled to the first and second mounting portions, wherein the body has: a first plurality of sound channels coupled to a front portion of the body portion and to the first mounting portion, wherein the first plurality of sound channels are configured to carry the first sound signals from the first driver to the front portion; and a second plurality of sound channels coupled to the front portion and to the second mounting portion, wherein the second plurality of sound channels are isolated from the first plurality of sound channels and are configured to carry the second sound signals from the second driver to the front portion, wherein the first and second sound-6-29671.8055.USO3\153793587.1Application No.: 16/950,808Docket No.: 029671-8055.US03 Response to Office Action dated September 2, 2021signals exit the waveguide through the front portion of the acoustic waveguide,” as required by claim 41.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651